Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Antrim on 9/10/21.
The application has been amended as follows: 

In the claims:
Claim 1:
Machine for the thermobonding of a flexible covering to a support, said machine comprising: 
- a housing for a bed of particles fluidized 
- a gas supply system for supplying a flow of gas into said bed of particles, 
- a compression member suitable for pressing the support onto the bed of particles, 
- wherein the gas supply system further comprises a nozzle such that said gas supply system is configured to spray water under pressure in the form of a mist of water droplets to obtain a resulting flow of gas, the resulting flow of gas having a relative level of humidity of between 70% and 100%, such that the bed of particles is fluidized by said resulting flow of gas, 
- and wherein the housing comprises at least one emitter of electromagnetic waves oriented at said compression member and emitting waves that penetrate said bed of particles at a location, including said particles contacting said compression member, and wherein said emitter is configured to emit said electromagnetic waves upon closing of a door of said machine after said support is loaded in said machine, said machine further having a timer configured to shut off said emitter at a predetermined amount of time of about 10 seconds.


Claim 4:
Machine according to claim 3, wherein the casing comprises the [[a]] door, said door suitable for permitting the introduction of the flexible covering and of the support to the inside of the housing.

Cancel claim 15

Claim 17
The machine as claimed in claim 1, further comprising a control panel resulting flow of gas after said support is pressed against said bed of particles.

Election/Restrictions
This application is in condition for allowance except for the presence of non-elected claims 6-9 and 12-14.  Accordingly, claims 6-9 and 12-14 have been cancelled.


Allowable Subject Matter
Claims 1-5, 10, 11, 16 and 17 are allowed.  The prior art of record does not disclose a device capable of having a timer configured to shut off said emitter at a predetermined amount of time of about 10 seconds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748